DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1-4, 20, and 21 have been amended. Claims 1-21 are pending.  

Terminal Disclaimer
The terminal disclaimer filed on 03/10/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Applications No. 61/606918 and 61/666586, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application for the limitations “wherein the distribution of reviews determined for the entity comprises a first proportion of reviews for the entity on a first online review website and a second proportion of reviews for the entity on a second online 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
At the high level, the claim(s) recite(s) evaluation of the existing distribution of reviews for the entity against an industry benchmark distribution of reviews, determine, from the plurality of online review websites, an online review website on which placement of at least one additional review of an entity should be targeted, by determining a list of potential reviewers and targeting such reviewers.
These steps, as a whole and as drafted, recite steps that could be performed in the human mind, or by a human using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers that could be performed in the human mind, or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim an abstract idea.
	These steps, as a whole and as drafted, are processes that, under their broadest reasonable interpretations, determine and output a review benchmark for an industry, which is a marketing activity.  If a claim limitation, under its broadest reasonable interpretation, covers marketing activities but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of “the distribution of reviews determined for the entity comprises a first proportion of reviews for the entity on a first online review website and a second proportion of reviews for the entity on a second online review website” and “wherein the target distribution of reviews comprises target review proportions with respect to each online review website in the plurality of online review websites” merely shows using a well-known methods of data processing and calculations are a well‐understood, routine, conventional function when it is claimed in a merely generic manner.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the system, processor, memory, and computer-readable storage medium, singly or in combination, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are not patent eligible.
The additional limitations of the dependent claims do not add an inventive concept, for they represent merely generic data collection steps or siting the ineligible concept in a particular 
Claims 1-21 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-12, 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose et al. (US 2008/0313011) in view of Kidder et al. (US 2013/0218640) in view of and in further view of WILLIS (US 2013/0018819).

Regarding claim 1, Rose teaches a system, comprising: a processor configured to: 
determine distribution of reviews for an entity ([0097], [0102], [0197], [0209]) across a plurality of online review websites ([0098], [0188]),
wherein the distribution of reviews determined for the entity comprises a first proportionately high level of engagement over a shorter period of time”) of reviews for the entity on a first online review website and a second NOTE I); 
based at least in part on an evaluation of the distribution of reviews for the entity against a target distribution (see NOTE II) of reviews ([0186] “propagation to achieve distribution of a submission”, [0197] “track information concerning viral distribution”, [0200]), determine, from the plurality of online review websites ([0105], [0165], [0168]), an online review website on which placement of at least one additional review of an entity should be targeted ([0190], [0191], “may perform a secondary propagation of that item to another web site, which can ignite the viral spread of the concept throughout the internet” [0192]),
wherein the target distribution of reviews comprises target review NOTE II); 
receive a list of potential reviewers ([0126] “profile names can be listed for campaigns that are by invitation only”, [0161] “identifying users that have had significant engagement with the campaign”, [0165])(see NOTE); 
determine that at least one potential reviewer included in the list of potential reviewers should be targeted with a request to review the entity on the online review website ([0103], [0105], [0130] “restrict the users that can access a campaign”, “campaigns are created as invitation only campaigns where invitations are issued based on geography and/or user demographic”, [0187]); 
facilitate transmission of an electronic review request message to the potential reviewer, wherein the electronic review request message is generated based at least in part on a template ([0101] “campaign is both a template and a solicitation for user responses”, [0138], [0198]), and wherein the electronic review request message includes a link to the online review website determined based at least in part on the evaluation of the distribution of reviews for the entity against the target distribution of reviews ([0198]); and 
subsequent to the transmission of the electronic review request message, determine whether the potential reviewer has authored a review for the entity on the online review website at least in part by determining whether the potential reviewer clicked on the link to the online review website included in the electronic review request message ([0196], [0201]-[0202]); and 
a memory coupled to the processor and configured to provide the processor with instructions ([0100]).

NOTE I Rose teaches tracking “statistics associated with views of viral propagated campaigns and submissions” [0210]; “statistics concerning the progress of the submission … information facilitating the viral distribution of the submission” [0168], wherein “statistics include the total number of concepts submitted with respect to the campaign, the number of the concepts that are eligible to win the campaign, the total number of reviews submitted by users  that total”.
I.e. the statistics includes a total number of reviews across different websites, and distribution of reviews at various sites, myspace, etc. as indicated in F14C, 15A-B by various percentages with respect to Total Concepts Posted across the Internet Through Propagation”, which includes “submissions that have achieved a proportionately high level of engagement”. 
Although, Rose does not explicitly teach a first and second proportions of reviews, it would be obvious to one of ordinary skill in the art to have statistics specifically showing the distribution of reviews as a first and second proportions of reviews (i.e. breakdown of total numbers of distribution per website, shown by Rose, to be displayed as percentages).  Doing so provides various ways of displaying information per user’s convenience.

NOTE II Rose teaches “seek to facilitate user engagement and viral distribution of the campaign”; “and virally distribute the content”; “mechanisms that facilitate engagement, viral distribution and the tracking of user engagement” [0097]; “Viral distribution of submissions can lead to significant engagement … propagation to achieve distribution of a submission” [0186];
Seeking to facilitate or propagation to achieve a viral distribution is construed to be analogous to “a target distribution” (i.e. achieving a viral distribution of reviews for the campaign is a target).
Further, Rose teaches the tracked “information that can be used to manually propagate the submission to other web sites” [0168]; “propagation to achieve distribution of a submission” [0186]; “recommendations are used to virally propagate submissions” [0187]; “may perform a secondary 
Although, Rose does not explicitly teach wherein the target distribution of reviews comprises target review proportion with respect to each online review website in the plurality of online review websites, instead Rose teaches distributing a portion (i.e. a predetermined number) of reviews based on a goal of achieving the viral distribution (i.e. the target distribution).  It would be obvious to one of ordinary skill in the art to distribute reviews as proportions (i.e. percentages).  That is having 20% of reviews to be placed at another website is an obvious variation of having a predetermined number of a reviews propagated or placed at another website, as it achieves the same end result by various means, per user’s choice.

Still, to merely obviate reasonings in NOTE I and NOTE II, WILLIS teaches – “the distribution … determined for the entity comprises a first proportion … and a second proportion” and “the target distribution … comprises target … proportions ([0037], [0041], [0074]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Rose to include distribution as a percentage or proportion as disclosed by WILLIS.  Doing so provides a balanced data distribution to achieve specified goals (WILLIS [0002]).
In analogous art Chen et al. (US 2003/0172018) likewise discloses the above limitation in [0027]-[0028] and further obviates the teachings of Rose.

NOTE III Rose teaches a plurality of profiles which are chosen to be associated with a campaign (entity), which is construed to be analogous to the limitation “receive a list of potential reviewers”.  

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Rose to receive a list of potential reviewers as disclosed by Kidder.  Doing so would provide for management of customer information, and management of customer interaction between a supplier and existing customers (Kidder [0002]).

Regarding claim 2, Rose as modified teaches the system of claim 1 wherein receiving the list of potential reviewers includes, for at least one member of the list, determining whether the member has an account with the online review website (Rose [0130], [0211], [0219], Kidder [0075] “Capturing existing connections can include providing information associated with any social media accounts (e.g., FACEBOOK accounts), downloading metrics and/or information associated with any social media accounts, downloading information stored on e-mail services”, [0080], [0082] “participants on the FOURSQUARE social platform can be specifically identified”).
Further, in analogous art Cho (US 2009/0089180) likewise discloses claim 2 in paragraphs [0040]-[0041], [0045]-[0046], F2:201-205.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Rose and Kidder to include authentication by email as disclosed by Cho.  Doing so would provide a reliable identity authentication (Cho [0010]).

Regarding claim 3, Rose as modified teaches the system of claim 2 wherein determining whether the member has an account with the online review website includes contacting the online review website (Kidder [0075], [0080] “downloading information stored on e-mail services and/or client 

Regarding claim 4, Rose as modified teaches the system of claim 2 wherein determining whether the member has an account with the online review website includes querying a third party service (Kidder [0052] “User behavior can be tracked, and media delivered based on user profiles, user tracked behavior”; [0057] “the received data can be stored locally on server on one or more databases”; “retrieve data on demand from anyone of the connected platforms”, where retrieving data from databases is querying [0088]) for historical review information  ([0114] “based on historical analysis”, [0072], [0094] “postings on the YELP system by an identified customer can be tracked and/or monitored.  Positive reviews and/or negative comments can be identified”; [0082] “participants on the FOURSQUARE social platform can be specifically identified”).

Regarding claim 5, Rose as modified teaches the system of claim 1 wherein receiving the list of potential reviewers includes determining at least some members of the list by querying a database of existing reviews (Rose [0130], [0211], [0219], Kidder 0052] “User behavior can be tracked, and media delivered based on user profiles, user tracked behavior”; [0057] “the received data can be stored locally on server on one or more databases”; “retrieve data on demand from anyone of the connected platforms”, where retrieving data from databases is querying [0088], [0072], [0094] “postings on the YELP system by an identified customer can be tracked and/or monitored.  Positive reviews and/or negative comments can be identified”).

Regarding claim 6, Rose as modified teaches the system of claim 5 wherein receiving the list includes determining whether at least some members of the list have historically authored positive reviews Kidder [0069] “"like" a page or otherwise publically evidence a positive affiliation with an entity (e.g., through likes, positive reviews”, [0076], [0082] “Influencers can be identified based on a number of connections, a number of followers, posting and response criteria, social activity, postings in social platforms”; [0086] “answers (e.g., with a high number of likes and/or agree votes”).

Regarding claim 7, Rose as modified teaches the system of claim 5 wherein receiving the list includes determining whether at least some members of the list have historically authored reviews in a vertical associated with the entity (Kidder [0098], [0069] “fans can actively be solicited based on existing connections to an entity”).

Regarding claim 8, Rose as modified teaches the system of claim 5 wherein receiving the list includes determining whether at least some members of the list have historically authored positive reviews in a first vertical that is different from a second vertical, wherein the second vertical is associated with the entity (Kidder [0098], [0069], Nickerson [0028], [0034], [0036]-[0037]).

Regarding claim 9, Rose as modified teaches the system of claim 5 wherein receiving the list includes determining that at least one member of the list should be removed from the list (Rose [0130], [0183], [0207]).
Further, in analogous art Scott et al. (US 2007/0078699) likewise discloses claim 9 in paragraph [0027].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify 

Regarding claim 10, Rose as modified teaches the system of claim 9 wherein determining the member should be removed from the list is based at least in part on determining that the member has authored a negative review (Rose [0193], Kidder [0072]).
Further, in analogous art Scott et al. (US 2007/0078699) likewise discloses claim 10 in paragraph [0027].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Rose and Kidder to remove members as disclosed by Scott.  Doing so would reduce the computation time of the overall reputation processing (Scott [0027]).

Regarding claim 11, Rose as modified teaches the system of claim 1 wherein the processor is further configured to receive a list of email addresses from the entity (Rose [0190], [0182], [0187], Kidder [0075] “the system can capture existing information from any social platform regarding existing connections, including for example, e-mail addresses”; [0080] “Capturing existing connections can include providing information associated with any social media accounts (e.g., FACEBOOK accounts), downloading metrics and/or information associated with any social media accounts, downloading information stored on e-mail services”, [0082] “participants on the FOURSQUARE social platform can be specifically identified”).
Further, in analogous art Cho (US 2009/0089180) likewise discloses claim 11 in paragraphs [0040]-[0041], [0045]-[0046], F2:201-205.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Rose and Kidder to include authentication by email as disclosed by Cho.  Doing so would provide a reliable identity authentication (Cho [0010]).


Further, in analogous art Cho (US 2009/0089180) likewise discloses claim 12 in paragraphs [0040]-[0041], [0045]-[0046], F2:201-205.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Rose and Kidder to include authentication by email as disclosed by Cho.  Doing so would provide a reliable identity authentication (Cho [0010]).

Regarding claim 19, Rose as modified teaches the system of claim 1 wherein the processor is further configured to determine that a follow-up should be sent (Kidder [0087], [0098], [0105]).

Claims 20-21 recite substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Claims 13-14, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose and in further view of Petty (US 2009/0119258). 

Regarding claim 13, Rose as modified does not explicitly teach, however Petty discloses wherein the determining includes determining a likelihood that the reviewer will author a review in response to 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Rose and Kidder to include determining a likelihood as disclosed by Petty. Doing so would provide an unbiased and complete view of credibility of a business based on objective ranking (Petty [0035]).

Regarding claim 14, Rose as modified teaches the system of claim 13 wherein the processor is further configured to determine a number of potential reviewers to solicit in order to receive a predicted number of reviews, collectively, from those solicited potential reviewers (Petty [0039]-[0046], [0081]-[0082], [0122], Kidder [0063],[0087], [0092], Rose [0132]).

Regarding claim 18, Rose as modified teaches the system of claim 1 wherein facilitating the transmission includes determining a maximum number of review requests (Petty [0039], [0043], [0103]) associated with a specific review that should be sent within a particular time period  (Petty [0118]).

Claims 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose and  in further view of the applicant admitted prior art Phelan et al. (US 2012/0191546). 


Rose in a view of Kidder teaches determining optimal time to send a review.  The optimal times requires other times (at least first and second) to make a determination.  However, to further obviate such reasoning, Phelan discloses claim 15 in paragraphs [0013]-[0015], [0057], [0072], [0075]-[0076], [0098].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Rose and Kidder to include various transmission times as disclosed by Phelan.  Doing so would provide a sophisticated email program that can easily implemented to send the appropriate emails to the appropriate targets at the appropriate time (Phelan [0013]-[0015]).

Regarding claim 16, Rose as modified teaches the system of claim 15 wherein the transmission time determination is based at least in part on a determination of a time at which the potential reviewer previously posted a review (Kidder [0066] “action can also be monitored … the customer's response to the offer (e.g., reviewed, ignored, redeemed, timing associated with the preceding”; Phelan [0075]-[0076]).

Regarding claim 17, Rose as modified teaches the system of claim 15 wherein the transmission time determination is based at least in part on a statistical analysis of times other reviewers have .


Response to Arguments
Applicant's arguments filed 03/10/2022 have been fully considered and are addressed in the updated rejections to the claims above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        March 21, 2022